Order entered September 27, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00895-CV

                                  JESSICA DIXON, Appellant

                                                 V.

  QUAIL RUN CONDOMINIUM ASSOCIATION AND PRINCIPAL MANAGEMENT
                       GROUP, INC., Appellee

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-19277

                                             ORDER
       Before the Court is appellant’s September 23, 2019 motion to correct the clerk’s record.

Appellant asserts that the top of the first page to the exhibit she attached to her “Motion to Strike

Defendant Quail Run Condominium Association’s Motion to Declare Plaintiff a Vexatious

Litigant and Motion for Expedited Hearing” appears to have been “tampered with.” Specifically,

the top of the original page reads “EXHIBIT A,” but the one in the clerk’s record omits the “A”

and simply reads “EXHIBIT.”

       We note that an exact copy of the original page as described by appellant is included in a

supplemental clerk’s record filed August 19, 2019. A supplemental clerk’s record filed August

27, 2019 to apparently include documents omitted from the August 19th record, however,
contains the complained-of page. Accordingly, we GRANT appellant’s motion. To avoid

confusion, we STRIKE the August 19th and August 27th records and ORDER Dallas County

District Clerk Felicia Pitre to file, no later than October 7, 2019, a supplemental clerk’s record

containing an exact copy of the original page to appellant’s exhibit to her motion to strike as well

as the other documents included in the August 27th record.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre and the

parties.




                                                     /s/     ERIN A. NOWELL
                                                             JUSTICE